DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
CONTINUATION
This application is a continuation application of U.S. application no. 14/483,095 filed on September 10, 2014, now abandoned (“Parent Application”).  See MPEP §201.07.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/483,095, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
Claim 3 recites “removing the transaction data from the application on the second user computing device”.  Claim 11 contains a similar recitation.  While the application does recite both the loading of the transaction data in the application on the second user computing device and receiving a declination of the processing option Examiner does not see where the prior-filed application provides support for the limitation “removing the transaction data from the application on the second user computing device”.  Paragraph 0038 recites that “If second user 104 does not view or accept by expiration of the payment token, the payment token may become invalid and it may be considered that second user 104 has declined to pay for the transaction in the payment token, which may be transmitted to payment provider server 150”, but this only recites that the token/transaction data is invalid, not that it is removed.  Paragraph 0048 recites that “If second user 104 declines payment for the transaction or does not accept payment within the validity period of the payment token, payment request application 160 may alert user 102 and/or merchant server 130 of the failure to receive payment” but again there is nothing that would teach or suggest the removal of the transaction 
Claim 8 recites “determining a validity of the device identifier for a use in communicating with the second user computing device over a network, wherein the digital token is further generated based on the validity”.  Claim 17 contains a similar recitation.  Examiner does not see where any portion of the written disclosure can fairly be viewed as teaching or suggesting the determining of validity of a device identifier.  Therefore priority on claims 8 and 17 will only be extended to the filing date of the instant application.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on June 3, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, 13, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “…querying the first user via the first user computing device of whether the first user accepts processing of the transaction”.  Claim 13 contains similar language.  It is unclear if the language “accepts processing of the transaction” is supposed to mean that the first user agrees to provide payment for the transaction or alternatively that the first user wishes simply wishes to continue an attempt to seek out other “second users”.  For purposes of claim interpretation the latter interpretation will be used.
Claim 8 recites “determining a validity of the device identifier for a use in communicating with the second user computing device over a network, wherein the digital token is further generated based on the validity”.  Claims 17 and 20 contain similar recitations.  A device identifier is simply data identifying a device and the written disclosure does not describe any procedure for determining validity of the device identifier nor is it readily apparent from the recitation of the claim what such a procedure would involve.  It would seem that if the device identifier (for example a phone number) were employed to contact the second user and the second user was reached by dialing the phone number that this would be sufficient to establish that the device identifier was valid.  However it is not readily apparent as to whether using the device identifier to contact the second user constitutes the metes and bounds of the term or if the inventor envisions something beyond this operation.  Therefore the scope of the claim is unclear.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 10-11, 13-17 and 19-20 are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Collas et al. (U.S. Patent Publication 2010/0114733, hereinafter referred to as Collas).
As per claims 1, 10 and 19
Collas discloses receiving a redirection action from a merchant website to a checkout interface provided by the service provider system, wherein the redirection action comprises transaction data for the merchant website and is associated with a transaction on the merchant website between a merchant and a first user (0006 “Systems and methods are disclosed herein that enable a first party, such as a child, to select one or more items offered by an online retailer and to send a request to a second party, such as a parent or guardian, to request that the second party purchase the item 
Collas discloses providing an option to generate a digital token for the transaction data through the checkout interface, wherein the option comprises at least a field for an entry of identification information for a second user (0030 “In an example, a child wishing to purchase a video game from an online video game retailer adds the video game to the electronic shopping cart on the online video game retailer's web site, and 
Collas discloses receiving the identification information via the option (0051 “The third party payment request screen includes inputs that allow the user to designate one or more third party payors related to the child that may pay for the item or items. For example, the child may send a payment request to both a parent and grandparent for the same item, and either the parent or the grandparent may pay for the item or each may contribute a portion of the cost of the item. The user submits the "create third party payment request" form and the related party payment server 16 receives the third party payment request data (step 425)”, 0052 “A determination is made whether the minimum required data needed to process a third party payment request has been received (step 426). In an embodiment, a child needs to designate only a payor and the request processing module 230 generates a payment authorization request for the item and sends the payment authorization request to the payor via email, text message, or other 
Collas discloses determining a device identifier for a second user computing device of the second user based on the identification information (0032 “a designated parent and guardian for the child and contact information for that parent or guardian, and contact information, such as email addresses or telephone numbers, for other payors associated with the child”, 0042 “The parent may be notified via email, a text message on a mobile phone, or via other means depending upon the parent or guardian contact information provided by the child”, 0049 “The child enters various account information into the form, such as the child's name, email address, and the name and contact information for a parent or guardian. This account related information is received by the related party payment server 16 when the child submits the form (step 412), and a new user account is created for the child (step 414). In an embodiment, the user interface module 210 receives the account information data submitted by the user and passes the data to the account manager module 220, which creates a new account for the user and stores the account information in the account information data store 250”, 0083 “For example, the parent may update a contact email address or mobile phone number at which the parent may be notified if a new payment request and/or message is received from a child”)
Collas discloses generating the digital token for the second user computing device of the second user based on the transaction data, wherein the digital token enables the transaction data to be loaded to the merchant website using an application of the second user computing device (0058 “In an embodiment, the payment 
Collas discloses causing the transaction data to be loaded to the application on the second user computing device through the merchant website using the digital token and the device identifier (0058, 0078).
As per claims 2 and 11
Collas discloses a. receiving the device identifier entered to the field of the checkout interface (0032 “a designated parent and guardian for the child and contact telephone numbers, for other payors associated with the child”, 0042 “The parent may be notified via email, a text message on a mobile phone, or via other means depending upon the parent or guardian contact information provided by the child”, 0083 “For example, the parent may update a contact email address or mobile phone number at which the parent may be notified if a new payment request and/or message is received from a child”)
Collas discloses or b. determining an account of the second user with the service provider system based on the identification information, wherein the device identifier is determined based further on the account (0057 “The parent may also provide payment source information such as a credit card or a debit card number or a bank account number. This account related information is received by the related party payment server 16 when the parent submits the form (step 444), and a new user account is created for the parent (step 446)”, 0066 “A determination is made whether the payor has designated a credit card as the funding source for the payment (step 512)”, 0083 “For example, the parent may update a contact email address or mobile phone number at which the parent may be notified if a new payment request and/or message is received from a child. The parent may also update the payment source information that the system may use when processing a payment for a payment request that has been authorized by the parent (step 804). For example, the parent may add a new credit or debit card account that may be used as a payment source when processing payments”)
As per claims 4 and 13

Collas discloses querying the first user via the first user computing device of whether the first user accepts processing of the transaction (0067 “In some embodiments, the child may be sent a message at step 565 that enables the child to select an alternative payor and to generate a payment request to the alternative payor”)
As per claims 5 and 14
Collas discloses causing a processing option for processing the transaction to be loaded with the transaction data in the application on the second user computing device; (0058 “In an embodiment, the payment authorization request screen is a web page displaying details about the pending payment request is displayed, such as the item that the child would like the payor or payors to purchase, the merchant from which the item was ordered, the cost of the item, the date that the payment request was submitted to the payors, and the payors to whom the request was submitted. The payment request information may also include the whether any of the payors have approved a payment request for a portion of the amount due for the item, and what the remaining unapproved amount that is still needed in order to purchase the item from the electronic retailer”)

Collas discloses processing the transaction using the account of the second user (0067 “The payment is processed (step 540) via payment processing network, bank, or other electronic payment system, depending upon the source of funding that was selected by the payor. A determination is made whether the payment process successfully (step 542)”, 0068 “In an embodiment, if the payment processes successfully the funds from the payment are credited to an escrow account maintained by the related party payment system (step 545). The related party payment system then transfers the funds from the escrow account to electronic retailer's account (step 550). The transfer may occur as soon as funds are available in the escrow account. In an embodiment, the funds may be held in the electronic escrow account until a threshold balance is reached in order reduce transactional costs incurred by transferring money from the escrow account to the electronic retailer's account. In another embodiment, 
Collas discloses notifying at least one of the merchant or the first user of the processing the transaction (0060, 0068 “A message indicating that the transaction has completed can then be generated and sent to the payor and the child and the status of the pending transaction request may be changed to a "paid" status in the related party payment system (step 555)”)
As per claims 6 and 15
Collas discloses wherein the acceptance further comprises a condition for the processing of the transaction by the second user, and wherein the operations further comprise: displaying the condition to the at least one of the merchant or the first user based on the processing the transaction (0038 “The parent may in turn send a message to the child asking for more information or stating why the parent will accept or deny the payment request”, 0073 “A payor or the parent or guardian may send messages to the child about a pending request. For example, a parent might send a question to the child, "I thought we just bought you a new set of shoes for basketball last month when school started. What happened to those shoes?”, 0080, 0085-0087)
As per claims 7 and 16
Collas discloses wherein prior to the processing the transaction, the operations further comprise: determining whether the condition has been fulfilled; and wherein the 
As per claims 8, 17 and 20
Collas discloses determining a validity of the device identifier for a use in communicating with the second user computing device over a network, wherein the digital token is further generated based on the validity (0057)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Collas as applied to claims 8 and 17 above, and further in view of Williams et al. (U.S. Patent Publication 2012/0171990, hereinafter referred to as Williams).
As per claims 9 and 18
Collas, while disclosing the limitations of claims 8 and 17, does not explicitly disclose determining an expiration condition for the digital token, wherein the digital token is further generated based on the expiration condition, and wherein subsequent to the causing the transaction data to be loaded, the method further comprises: determining whether to cancel the transaction with the merchant website and the digital 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the party payment system of Collas with the system and method to restrict payment transactions of Williams for the purpose of determining whether to reject the payment request based at least in part on the restriction data and the identity of the merchant (Abstract).
Claim Objections
Claims 3 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bookstaff et al. (U.S. Patent Publication 2009/0043855) discloses verifying the validity of contact information (0017-0018).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/           Senior Examiner, Art Unit 3685